United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B, Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1969
Issued: May 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2010 appellant filed a timely appeal from a June 9, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant was entitled to continuation of pay for his accepted
September 28, 2007 employment injury.
FACTUAL HISTORY
On October 16, 2007 appellant, then a 33-year-old border patrol agent trainee, filed a
traumatic injury claim, alleging that he sustained a right pelvic fracture on September 28, 2007
as a result of running and other activities impacting his legs. He asserted that he informed the
1

5 U.S.C. § 8101 et seq.

employing establishment about his condition on September 28, 2007. Appellant claimed
continuation of pay. The employing establishment contended that he did not provide notice until
October 15, 2007, did not incur time loss due to disability and was ineligible for continuation of
pay as he voluntarily resigned effective October 16, 2007 “in lieu of being terminated.”
An October 17, 2007 correspondence from the employing establishment notified
appellant of his dismissal during the probationary period. It specified:
“On July 5, 2007 you were given and acknowledged advance notice that you must
achieve a minimum passing grade average in each of the major study areas … in
order to satisfactorily complete the Border Patrol Basic Training. You were
advised that failure to achieve a passing grade would result in termination of your
appointment….
“On August 30, 2007 you were counseled by your physical techniques instructor
regarding your unsatisfactory progress in the physical techniques program. In
addition, you were counseled on October 3, 2007 [and] … were advised that your
physical techniques grade average was below the minimum requirement.
“On September 28, 2007 you failed to successfully complete the physical
techniques program.
Accordingly, your separation from the [employing
establishment] will be effective at close of business today.”
The letter included a certificate of service and resignation form, both of which were
signed and dated October 16, 2007 by appellant.2
Records from the employing establishment’s health unit dated October 2, 2007 assessed
that appellant sustained a right groin muscle strain on September 28, 2007 that since worsened
and restricted any lower body physical activity for two days. Appellant was cleared on
October 3, 2007 as “able to participate fully in all training programs” but was placed on
restrictive status and prohibited from engaging in weight-bearing activity for three days on
October 9, 2007. Subsequent October 12 and 15, 2007 notes prohibited upper and lower body
activity for eight weeks.
An October 15, 2007 attending physician’s report signed by a physician’s assistant
advised that appellant was able to resume light work but should not attempt physical training
“until healed.”
In a December 13, 2007 statement, appellant detailed that he first felt a strain in the inner
groin and thigh area approximately one week before September 28, 2007. Exercise aggravated
the injury, which worsened to the point that he needed crutches to walk. Because medical staff
placed him on restrictive status, appellant could not complete the physical training course and
was terminated on October 17, 2007. Thereafter, his physician limited him to sedentary work.

2

The certificate of service was also signed and dated October 16, 2007 by the serving official and a witness.

2

An October 15, 2007 report signed by Dr. Roger Hill, a family practitioner, advised that
appellant “probably should avoid his final physical training test until he is healed.”
The Office accepted appellant’s claim for right closed fracture of the pubic ramus on
November 24, 2009, but by December 8, 2009 denied continuation of pay, finding that he
reported the work incident after his federal employment ended.
On December 11, 2009 appellant filed a claim for disability compensation for the period
September 29, 2007 to July 15, 2008, which was granted.3
Appellant requested a telephonic hearing, which was scheduled for March 18, 2010. At
the hearing, he testified that his training was supposed to span five months and he was one to two
weeks away from completion at the time of the September 28, 2007 incident. Appellant related
that the employing establishment required him to finish his final running test, notwithstanding
his pelvic fracture. As he could not perform, he was told by the chief patrol agent that he must
resign or “I have to kick you out because you couldn’t … complete the exercises to become a
border patrol agent.”
In an April 6, 2010 letter to an Office hearing representative, the employing
establishment maintained that appellant was terminated on October 16, 2007. It attached an
October 17, 2007 notification of departure memorandum stating that appellant was terminated
“effective close of business today.”
On June 9, 2010 the Office hearing representative affirmed the December 8, 2009
decision.
LEGAL PRECEDENT
Section 8118 of the Act authorizes the continuance of regular pay, for a period not to
exceed 45-calendar days of disability, of an employee who has timely filed a claim for wage loss
due to a traumatic injury with his immediate superior on a form approved by the Secretary of
Labor.4 To be eligible for continuation of pay, Office regulations specify that a claimant must:
(1) have a traumatic injury which is job related and the cause of the disability, and/or the cause
of lost time due to the need for medical examination and treatment; (2) file Form CA-1 within 30
days of the date of the injury; and (3) begin losing time from work due to the traumatic injury
within 45 days of the injury.5

3

Appellant argues that he was entitled to the augmented compensation rate as he claimed a dependent. This issue
is not presently before the Board.
4

See 5 U.S.C. § 8118; 20 C.F.R. § 10.200(a).

5

Id. at § 10.205. See also W.W., 59 ECAB 533 (2008).

3

Office regulations provide that an employer shall continue the regular pay of an eligible
employee without break for up to 45-calendar days, except when the injury was not reported
until after the employment has been terminated.6
ANALYSIS
Appellant sustained a right closed fracture of the pubic ramus on September 28, 2007 and
filed a Form CA-1 application for traumatic injury on October 16, 2007, well within 30 days.
The Office’s decisions denied continuation of pay on the grounds that he did not report his injury
until after his dismissal. The record shows that appellant voluntarily resigned or was terminated
effective October 17, 2007.7 Appellant filed his claim on October 16, 2007.8 The fact that he
may have been aware that his employment was about to end does not negate the fact that the
injury was reported before he was resigned.
The record also reflects that the Office accepted that appellant’s condition was
employment related and granted disability compensation commencing September 28, 2007.9
Medical records for the period October 2 to 15, 2007 demonstrated that appellant was placed on
restrictive status and advised to steer clear of weight-bearing and physical training activities for
up to eight weeks due to the severity of the injury. Since all the regulatory requirements were
satisfied, appellant was eligible for continuation of pay up to a maximum of 45-calendar days.10
Upon return of the record, the Office shall authorize appropriate continuation of pay.
CONCLUSION
The Board finds that appellant was entitled to continuation of pay for his accepted
September 28, 2007 employment injury.

6

Id. at § 10.220(d). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial
Payments, Chapter 2.807.5(f) (March 2004).
7

The Board notes that the employing establishment vacillated between October 16 and 17, 2007 as the date of
termination. However, personnel documents dated October 17, 2007 and drafted by the employing establishment,
namely the termination notice and the notification of departure memorandum, expressly stated that appellant’s
dismissal was effective at the close of business “today.” Hence, the Board is persuaded that October 17, 2007 is the
proper date.
8

Even if appellant’s resignation or termination occurred on October 16, 2007, this would not preclude a claim for
continuation of pay under 20 C.F.R. § 10.220(d) as this was the same day that he filed his claim and would not
constitute reporting the injury after the employment was terminated.
9

The first continuation of pay day is the first day disability begins following the date of injury. 20 C.F.R.
§ 10.215.
10

See supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is reversed. The case is remanded for further action consistent with this
decision.
Issued: May 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

